 

 

Exhibit 10.2

AMENDMENT TO Stock Option Grant Notice and Option Agreement

 This document constitutes an amendment to the Stock Option Grant Notice (the
“Grant Notice”) and the Option Agreement (the “Agreement”) for each option that
was granted to you by Alder BioPharmaceuticals, Inc. pursuant to its 2014 Equity
Incentive Plan prior to June 14, 2018 and that is outstanding as of such
date.  Effective as of such date, the Grant Notice and the Agreement are amended
as follows:

1.The section of the Grant Notice titled “Vesting Schedule” is amended to add
the following language prior to the beginning of the vesting schedule:

Subject to Section 1 of the Option Agreement, this option will vest as follows:

 

2.

Section 1 of the Agreement is amended in its entirety to read as follows:

1.Vesting.  

(a)Subject to the provisions contained herein, your option will vest as provided
in your Grant Notice.  Vesting will cease upon the termination of your
Continuous Service.

(b)Notwithstanding the foregoing or anything to the contrary in this Option
Agreement, the following provisions will apply to your option if a Change in
Control occurs and your Continuous Service has not terminated as of the
effective date of such Change in Control.

(i)If (x) your option is not assumed or continued or substituted with a similar
stock award (including, but not limited to, an award to acquire the same
consideration paid to the stockholders of the Company pursuant to the Change in
Control) by the surviving or acquiring corporation (or its parent company) in
connection with the Change in Control and (y) your Continuous Service has not
terminated as of the effective date of such Change in Control, then your option
will become fully vested on the effective date of such Change in Control, to the
extent your option is outstanding on such date.

(ii)If your employment with the Company or an Affiliate is terminated as a
result of (x) a termination by the Company or Affiliate without Cause (and other
than as a result of your death or Disability) or (y) your resignation for Good
Reason, in each case on or within 12 months following the effective date of the
Change in Control, then your option will become fully vested on the date of such
termination, to the extent your option is outstanding on such date.

(c)For purposes of this Option Agreement, “Good Reason” will mean any of the
following conditions arising without your consent: (i) a material

 

1.

--------------------------------------------------------------------------------

 

reduction of your then-current base salary; (ii) a material reduction in your
authority, duties or responsibilities; or (iii) a material change in the
geographic location of your principal place of employment, provided that a
relocation of less than 50 miles from your then-principal place of employment
will not be considered a material change in geographic
location.  Notwithstanding the foregoing or anything to the contrary in this
Option Agreement, in order to qualify as a resignation for Good Reason, (x) you
must provide written notice to the Company of the existence of any of the
foregoing conditions that forms the basis for such resignation within 30 days
following its initial existence, (y) the Company must fail to remedy such
condition within 30 days following such notice, and (z) your termination of
employment with the Company or Affiliate must occur within 30 days following the
Company’s failure to remedy such condition (and in no event later than 90 days
following the initial existence of such condition).

3.Section 7(b) of the Agreement is amended in its entirety to read as follows:

(b)90 days after the termination of your Continuous Service for any reason other
than Cause, your Disability or your death (except as otherwise provided in
Section 7(d) below); provided, however, that if during any part of such 90 day
period your option is not exercisable solely because of the condition set forth
in the section above relating to “Securities Law Compliance,” your option will
not expire until the earlier of the Expiration Date or until it has been
exercisable for an aggregate period of 90 days after the termination of your
Continuous Service; provided further, if during any part of such 90 day period,
the sale of any Common Stock received upon exercise of your option would violate
the Company’s insider trading policy, then your option will not expire until the
earlier of the Expiration Date or until it has been exercisable for an aggregate
period of 90 days after the termination of your Continuous Service during which
the sale of the Common Stock received upon exercise of your option would not be
in violation of the Company’s insider trading policy.  Notwithstanding the
foregoing, if (i) you are a Non-Exempt Employee, (ii) your Continuous Service
terminates within six (6) months after the Date of Grant, and (iii) you have
vested in a portion of your option at the time of your termination of Continuous
Service, your option will not expire until the earlier of (x) the later of (A)
the date that is seven (7) months after the Date of Grant, and (B) the date that
is 90 days after the termination of your Continuous Service, and (y) the
Expiration Date;

4.The last paragraph of Section 7 of the Agreement is amended in its entirety to
read as follows:

If your option is an Incentive Stock Option, note that to obtain the federal
income tax advantages associated with an Incentive Stock Option, the Code
requires that at all times beginning on the Date of Grant and ending on the day
three months before the date of your option’s exercise, you must be an employee
of the Company or an Affiliate, except in the event of your death or
Disability.  The Company has provided for extended exercisability of your option
under certain circumstances for your benefit but cannot guarantee that your
option will

 

2.

--------------------------------------------------------------------------------

 

necessarily be treated as an Incentive Stock Option if you continue to provide
services to the Company or an Affiliate as a Consultant or Director after your
employment terminates or if you otherwise exercise your option more than three
months after the date your employment with the Company or an Affiliate
terminates.

 

Except as amended as provided above, all terms and conditions of the Grant
Notice and the Agreement will remain in full force and effect.

Alder BioPharmaceuticals, Inc.

By:

Signature

Title:

Date:



 

 

 

3.